Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Terminal Disclaimer

1.	The terminal disclaimer filed on 09/09/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10820455 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

2.	Claims 1-11 are allowable.

	The following is an examiners statement of reasons for allowance:
	The allowability resides in the overall structure and functionality of the device as respectively recited in independent apparatus of claims 1, and at least in part, because claim 1 recites the limitations: “…a heat radiating layer between the first adhesive layer and a second adhesive layer; and a driving device electrically connected to the display panel and disposed under the heat radiating member, wherein a plurality of through holes is defined in the heat radiating layer, at least some of the plurality of through holes overlap the display area, and the first adhesive layer and the second adhesive layer are connected to each other through the plurality of through holes.”
 
3.	The closest references to the present invention are believed to be as follows:
	OCHI et al. US2017/0139123 discloses a frame formed of a sheet material, a first adhesive layer provided on one surface of the frame, a reflective sheet attached to the frame with the first adhesive layer, an optical member disposed on the reflective sheet in the frame, and a light source disposed in the frame and configured to emit light to the optical member. In at least a part of the frame, a width of the frame and a width of the first adhesive layer are equal to each other, and at least an external surface of the frame and an external surface of the first adhesive layer are flush with each other.
	Jang US2016/0055793 discloses an elastic member and a graphite layer accommodated in the elastic member, a first heat dissipation sheet configured to be attached to one surface of the shock mitigating layer, and a second heat dissipation sheet configured to be attached to another surface of the shock mitigating layer.
	Yoon et al. US9961809 discloses heat radiation sheet comprising: a first protective layer; a first adhesive member which is disposed on the first protective layer and has one or more through holes; a support member which is disposed on the first adhesive member and has one or more through holes; a second adhesive member which is disposed on the support member and has one or more through holes; a heat radiation member which is disposed on the second adhesive member and has one or more through holes; and a third adhesive member which is disposed on the heat 
4.	None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.
5.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A MATEY/Examiner, Art Unit 2835